Title: George Jefferson to Thomas Jefferson, 24 October 1811
From: Jefferson, George
To: Jefferson, Thomas


          
                  Dear Sir 
                  Richmond 24th Octr 1811
          
		  
		  
		  Will you have the goodness to inform me if it will not be necessary, previous to my departure to Lisbon, to go to Washington? It occurs to me that verbal as well as written instructions may be desirable. As yet I have received none, not even an intimation as to the bond which I observe the law requires.
          
		   
		   
		   
		  I would ask this information of Mr Monroe, but I have been too decidedly hostile to what I conceived to be his new  
                     politics, to ask any thing of him; unless I thought my official situation absolutely required it.
          even then it would be unpleasant.
          I am Dear Sir Your Mt faithful friend & servt
                  Geo. Jefferson
        